DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 November 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they do not recite a processor a composition of matter and lack the necessary structural elements to be an apparatus or article of manufacture.  Independent claim 11 recites a system with two elements – a processor and a computer readable medium.  The broadest reasonable interpretation of 

Allowable Subject Matter
Claims 1-10 are allowed. Examiner also notes that if the 101 rejection were overcome, claims 11-20 would be allowable as well.
The following is an examiner’s statement of reasons for allowance.

Applicant discloses verification of events by a verification system, where the verification system verifies a digital signature for a first data package and creates a first block for a blockchain including the data package and the signature after the signature has been verified.  After the first block has been created, the verification system verifies that the event can be completed based on event information in the data package, and if the event can be completed, a second digital signature is generated using the verification system private key and a second block is created containing a second data package which includes the event identifier and event verification information and the second digital system, where the first and second blocks are transmitted to one or more computers in the block chain network. 

The closest art of record is U.S. Patent Applciation Publication No. 2017/0372308 by Metnick et al.  Metnick discloses verifying transactions using a blockchain.  None of the art of record discloses, individually or in reasonable combination, Applicant’s invention as described above and in the independent claims.

Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432